Citation Nr: 0021225	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  92-56 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office  (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a herniated lumbar disc with degenerative joint disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  This appeal originally arose from a September 1990 
rating action which denied service connection for residuals 
of a fractured coccyx bone and residuals of a herniated 
nucleus pulposus of the lumbar spine.  In June 1991, the 
veteran and his wife testified at a hearing before a Hearing 
Officer at the RO.  

By decision of July 1992, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence.  By rating action of May 1994, the RO 
granted service connection for coccydynia as a residual of a 
fracture, and affirmed the denial of service connection for 
postoperative residuals of a herniated lumbar disc with 
degenerative joint disease of the lumbar spine.

By decision of June 1995, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  By decision of     16 November 1998, 
the Board denied service connection for postoperative 
residuals of a herniated lumbar disc with degenerative joint 
disease of the lumbar spine.

This case is  currently before the Board pursuant to a 30 
September 1999 Order of the U.S. Court of Appeals for 
Veterans Claims (Court) wherein the November 1998 Board 
decision on appeal to the Court was vacated, and the case was 
remanded to the Board for further development in accordance 
with instructions contained in an earlier September 1999 
Joint Motion for Remand of the appellant and the VA General 
Counsel.       


REMAND

By letter of May 2000, the veteran's representative 
requested, on the veteran's behalf, a hearing before a Member 
of the Board at the RO.  Under the circumstances, this case 
is REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


